Probl2B
(7/93)

                                            United States District Court
                                            for the District of Massachusetts


                           !^equest for Modifying the Conditions orTerm of Supervision
                                              with Consent of the Offender
                                             (ProbationForm 49, Waiver ofHearing is Attache^




     Name of Offender; takari Elliott                                   Case Number:            17-CR-10023

     Name of Sentencing Judicial Officer: Honorable Indira Talwani, U.S. District Judge

     Date of Original Sentence: May 15,2017
     Original Offense: Possession w/Intent to Distribute and Distribution ofCocaine Base, in violation of21 U.S.C. §
     841(a)(1), and Possession ofCocaine with Intent toDistribute, in violation of21 U.S.C. § 841(a)(1)
     Original Sentence: 30Months of custody followed by 36Months supervised release
     Type ofSupervisioi: Supervised Release                             Date Supervision Commenced: January 31,2019

                                             PETITIONING THE COURT


 [ ]      To extend the tqrm of supervision for years, for a total term of                     years
 [X]      To modify the conditions of supervision as follows:

 The defendant shall at)ude      by a curfew, enforced by electronic monitoring, from 9:00 pm to6:00 am for a
 period of 90 days. The defendant shall pay for the costs of the program.

                                                               CAUSE


 On October 7,2019, Vr. Takari Elliot was arrested by the Brockton Police Department as a result ofa Fugitive
 from Justice warrant that originated in the State of Connecticut, by the Connecticut State Police Troop C.
 According to an AffidaVit by the Connecticut State Police, on June 16,2019, State Police were conducting speed
 enforcement and observed a vehicle traveling at a high-rate of speed. State Police pulled the vehicle over and
 requested the vehicle registration, license, and rental agreement. The operator ofthe vehicle stated he lost his
 identification at a club n NewYork and identified himselfas Dashaun Elliot (DOB 10/4/89). Upon asking where
 Mr. Elliot and his pass mgers were coming from, Mr. Elliot explained that they spent the weekend in New York
 City and that he was rushing back home because itwas Father's Day. Due to his full cooperation during the stop,
 Dashaun Elliot was initially issued an infraction for Speeding and Driving to Endanger. On September 5, 2019,
 State Police Troop C leceived a voice mail from an individual who claimed to be Dashaun Elliot. Mr. Elliot
 explained that he recei\ ed anotice from Rockville Superior Court stating that he failed to pay/plea on an infraction
 that Connecticut State Police issued. Mr. Elliot further added that he was not in the state on the date of the
 infraction and that someone must have used his identity. Connecticut State Police advised Dashaun Elliot they
 would need to meet in person in order to move forward with his complaint, to which Dashaun Elliot explained it
 would be hard for him to do so because of his work schedule.

 Connecticut State Poli:e investigated the matter further by matching body camera footage from the traffic stop
 with a MA Registry oif Motor Vehicles photograph of Dashaun Elliot. Although the resemblance was similar,
 Connecticut State Police were not completely confident that the individual stopped on 6/6/19 was Dashaun Elliot
 as pictured in his RM\ photograph. Connecticut State Police further reviewed footage ofthe traffic stop, and the
  name Takari was said     out loud as the officer was reviewing the rental agreement. Takari was heard telling the
                  Case l:17-cM0023-IT Document 36 Filed 10/18/19 Page 2 of 4
 Probl2B
                                                   - 2 -                              Request for Modifying the
                                                                             Conditions or Terms of Supervision
                                                                                    with Consent of the Offender




officer that the car was *ented by his cousin, but he was not with them. Knowing that the vehicle was rented from
Enterprise Rental out cf Logan Airport, Connecticut State Police sent an email to their risk manager advising
them ofa potential crirninal impersonation incident. Enterprise Rental informed Connecticut State Police that the
renter of the vehicle was Takari Elliot (DOB 2/18/92) and that Dashaun Elliot was anemployee of Enterprise. A
comparison of Takari and Dashaun Elliot's MA RJ^ photographs were compared and there was a strong
resemblance between the two. After comparison ofthe photographs and body camera footage, Connecticut State
Police determined that Takari Elliot was the individual stopped on June 16, 2019. Connecticut State Police
contacted Deshaun Elli ot and asked him who Takari Elliot was. Dashaun informed State Police that he did not
•know the name. Howe\ er.7 State
                           —     Police advised
                                         '      Dashaun that RMV records showed them both living at the^ same
address. Connecticut Slate Police asked Dashaun Elliot if it would be possiblefor him to come to Connecticut to
meet with State Police, Dashaun Elliot advised State Police that he would come to Connecticut for a meeting. As
of September 15,2019 he failed to meet with State Police to discuss his impersonation complaint.

Based upon the above 1isted facts and circumstances, probable cause existed for the issuance ofan arrest warrant
for Takari Elliot. The Arrest Warrant Application was signed on September 19,2019. Mr. Elliot was charged with
Criminal Impersonation, Interfering with Police and Reckless Driving. He was arraigned in Rockville Superior
Court on October 17, 2 )19,and his next scheduled appearance    is December 3, 2019.

ivii.
Mr. Elliot auiiiin-vw
           admitted toI.V ;eaving the state without permission shortly after his location monitoring was removed by
the Court in June 2019. He has been instructed to provide the names and DOB ofeach occupant that was in the
car with him on June 16, 2019. Mr. Elliot was approached about signing a modification to address his non-
compliance which included leaving the state without permission, failure to report law enforcement contact, and
new criminal charges. 1Je has agreed with the modification as indicated by the attached Probation Form 49 which
is being provided for the Court's review. The probation office will continue to supervise Mr. Elliot in accordance
with his risk level and1will   notify the court ofany other issues ofnon-compliance. IfYour Honor concurs with
this recommendation. please indicate by endorsing below.


 Reviewed/Approved by                                                        Respectfully submitted,

 /s/Jeffrey R. Smith                                                         /s/Jason Nelson
 Jeffrey R. Smith                                                        by Jason Nelson
 Supervisory U.S. Probation Officer                                          U.S. Probation Officer
                                                                             Date:           10/18/2019
                                  I ~Vyl      .               I   ^wi—.. —




    Ptob I2B
                                                      - 3 -                       Request for Modifying the
                                                                         Conditions or Terms of Supervision
                                                                               with Consent of the Offender




THE COURT ORDERS
[       ]      No Action
[       ]      The Extension of Supervision as Noted Above
[ v] The Modification of Conditions as Noted Above
[       ]      Other


                                                                       "Ffonorable Indira Talwani
                                                                        U.S. District Judge

                                                                         / O/ J I 9
                                                                        Date
